           Case 1:19-cv-00102-JM Document 70 Filed 06/25/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       BATESVILLE DIVISION
CHRISTOPHER EVERETT
ADC #152664                                                                          PLAINTIFF

V.                              CASE NO. 1:19-cv-102-JM-BD

LARRY RING, et al.                                                               DEFENDANTS
                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Beth Deere. After carefully considering Mr. Everett’s timely

objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        Accordingly, Defendants’ motion for summary judgment (Doc. No. 51) is GRANTED. Mr.

Everett’s claims are DISMISSED, without prejudice, for failure to exhaust his administrative

remedies before filing suit. The motion to accept grievances filed after Mr. Everett filed this

lawsuit (Doc. Nos. 59, 64) is denied as moot.

        Pending also is Mr. Everett’s “motion to request a reason why [his] objection to Document

No. 63 has not been put in the court system.” (Doc No. 66). Document No. 63 is a response filed

by Defendants to Mr. Everett’s motion to accept a mailed grievance (Doc. No. 59). Mr. Everett is

not entitled to file an objection to a response. This motion (Doc. No. 66) is denied. Mr. Everett’s

motion to submit an affidavit in support of his objections to the Proposed Findings and

Recommended Disposition (Doc. No. 68) is also DENIED.

        IT IS SO ORDERED this 25th day of June, 2020.


                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE
